Citation Nr: 0638162	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-38 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for status-
post rhinoplasty due to nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1964 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

(During the pendency of this appeal, the veteran has argued 
that he has other disabilities that should be considered as 
secondary to the nasal fracture and rhinoplasty, including 
allergies and a lung problem.  The RO should contact the 
veteran and clarify his claims with respect to secondary 
service connection, if any.)


FINDING OF FACT

Since the award of service connection, the veteran's nasal 
disability has not resulted in a 50 percent obstruction of 
the nasal passages on both sides or complete obstruction on 
one side.


CONCLUSION OF LAW

The criteria for an initial compensable rating for status-
post rhinoplasty due to nasal fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.97, Diagnostic Code 6502 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an April 2001 notice letter, the 
RO notified the veteran and his representative of the legal 
criteria governing his claim.  In a statement of the case 
(SOC) in December 2002 and a supplemental SOC in September 
2004, the RO notified them of the evidence that had been 
considered in connection with his claim and the bases for the 
denial of his claim.  After each, they were afforded the 
opportunity to respond.  

The Board finds that the April 2001 notice letter and a 
November 2004 letter satisfies the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the April 
2001 letter, the RO notified the veteran that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
The RO also requested that the veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  Additionally, the notice letter requested the 
veteran to submit medical evidence, opinions, statements, and 
treatment records regarding his disability.  Consequently, 
the Board finds that the veteran has been put on notice to 
submit any pertinent evidence that he may possess.  The 
November 2004 letter and its attachments set forth what was 
required to substantiate the claim, which information the 
veteran had previously been made aware of through the SOC and 
supplemental SOC.

Although the complete notice required by the VCAA may not 
have been provided until after the RO initially adjudicated 
the veteran's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Additionally, while the notice did 
not refer to criteria for assigning an effective date, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), this question 
is not before the Board and is not raised by the Board's 
order set forth herein.  Consequently, a remand of the 
disability rating issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Pittsburgh, Pennsylvania.  Additionally, in July 2001 and 
April 2002, the veteran was provided VA examinations in 
relation to his claim, the reports of which are of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's service-connected nasal disability has been 
evaluated as zero percent (non-compensable) disabling under 
38 C.F.R. § 4.97 (Diagnostic Code 6502) (2006) for 
"deviation of the nasal septum."  Under that code, a 10 
percent rating is warranted where there is a 50 percent 
obstruction of the nasal passage on both sides or where there 
is complete obstruction on one side.  This is the highest 
assignable rating under the diagnostic code.  38 C.F.R. 
§ 4.97 (Diagnostic Code 6502).

A review of the medical evidence reveals that the veteran 
experienced a fractured nose in December 1966 while in 
service.  In March 2000, he underwent a revision rhinoplasty 
due to septal perforation as a result of the past nasal 
trauma.  The veteran contends that his nasal disability is 
worse than the initially assigned non-compensable disability 
rating.

In July 2001, the veteran underwent a VA nasal examination.  
He complained of trouble breathing through his nose and 
shortness of breath.  On examination, the examiner found the 
veteran to be in no respiratory distress.  His respiratory 
rate was unlabored with no use of accessory muscles.  The 
ear, nose, and throat examination was unremarkable.  The 
nasal septum was midline, the passages were clear, and the 
turbinates were normal.  The tongue and the uvula were also 
normal.  The veteran's breath sounds were symmetrically equal 
and percussion was resonant without hyperresonance.  His 
voice was normal and there was no dullness.  Additionally, 
pulmonary function tests were essentially normal and there 
was no evidence of sinusitis by radiograph.  The examiner 
diagnosed the veteran as status-post nasal fracture and 
subsequent revision rhinoplasty, which was considered  a 
complete success.  He gave the opinion that there was no 
current evidence of any breathing abnormality diagnosed on 
the physical examination, pulmonary functioning studies, or 
other findings to suggest an ongoing problem.  The examiner 
added that the veteran's shortness of breath is likely 
related to coronary artery disease, ischemic cardiomyopathy, 
and morbid obesity with de-conditioning.

In April 2002, the veteran underwent another VA nasal 
examination, which was conducted by the same examiner.  The 
results were nearly identical to the July 2001 examination.  
In this case, the examiner went on to state that the veteran 
does not have a 50 percent obstruction of the nasal passage 
on both sides, or complete obstruction at one side.  He found 
that the veteran's history of subjective complaints was not 
substantiated by objective findings.  Specifically, there 
were no findings of upper respiratory residuals or upper 
respiratory problems.

Based on the above examination reports, the Board finds that 
a compensable initial rating is not warranted under 
Diagnostic Code 6502.  The veteran's nasal disability has not 
been found to result in a 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
In fact, no amount of obstruction has been documented 
regarding either passage.  The examination reports and 
medical opinions are competent, thorough, give a complete 
rationale for the findings, and were composed after a review 
of the claims file.

Additionally, VA treatment records from the Pittsburgh VAMC 
do not indicate a nasal disability resulting in any 
obstruction of the nasal passages.  This has been evident 
since the award of service connection.  The Board has also 
considered the applicability of a higher rating for the 
veteran's nasal disability under other appropriate diagnostic 
codes.  However, because scarring, loss of nose, chronic 
sinusitis, or rhinitis has not been clinically shown, or for 
that matter even service connected, an evaluation would not 
be in order under another code.  (Although VA treatment 
records indicate occurrences of sinusitis, in each instance 
it was determined to be of an acute viral nature.)



The above determination is based on consideration of 
applicable rating provisions.  Additionally, there is no 
showing that status-post rhinoplasty due to nasal fracture 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In 
this case, there is no evidence showing that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  In the absence of evidence 
of such factors as those outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
with regard to his claim of a higher initial rating for his 
service-connected nasal disability.  While the Board does not 
doubt the sincerity of the veteran's belief that his nasal 
disability has been more severe than it was initially rated, 
as a lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the severity of a 
disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of an initial compensable rating for status-post rhinoplasty 
due to nasal fracture must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim of a higher 
initial rating, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial compensable evaluation for status-post rhinoplasty 
due to nasal fracture is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


